Name: Council Regulation (EC) NoÃ 617/2009 of 13Ã July 2009 opening an autonomous tariff quota for imports of high-quality beef
 Type: Regulation
 Subject Matter: trade;  animal product;  international trade;  trade policy;  tariff policy
 Date Published: nan

 15.7.2009 EN Official Journal of the European Union L 182/1 COUNCIL REGULATION (EC) No 617/2009 of 13 July 2009 opening an autonomous tariff quota for imports of high-quality beef THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) In view of the Community interest in developing harmonious trade relations with third countries, provision should be made for opening, as an autonomous measure, a Community import tariff quota of 20 000 tonnes for high-quality fresh, chilled or frozen beef. (2) In accordance with Article 144 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), read in conjunction with Article 4 of that Regulation, tariff quotas for the products covered by this Regulation are opened and administered by the Commission under detailed rules adopted in accordance with the procedure referred to in Article 195(2) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. An annual Community import tariff quota of 20 000 tonnes, expressed in product weight, with order No 09.4449, is hereby opened for high-quality fresh, chilled or frozen beef falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91. 2. The import duties for the quota referred to in paragraph 1 shall be 0 %. 3. The quota year shall run from 1 July to 30 June. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Article 144 and Article 195(2) of Regulation (EC) No 1234/2007. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2009. For the Council The President E. ERLANDSSON (1) OJ L 299, 16.11.2007, p. 1.